Case: 11-20259       Document: 00511617193         Page: 1     Date Filed: 09/29/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 29, 2011
                                     No. 11-20259
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

ROQUE URDIALES GARCIA, Also Known as El Profe, Also Known as Roberto,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 4:89-CR-232-3




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       Roque Garcia, federal prisoner # 49905-079, appeals the denial of his
motion for writ of error coram nobis pursuant to 28 U.S.C. § 1651(a). He con-

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20259    Document: 00511617193      Page: 2   Date Filed: 09/29/2011

                                  No. 11-20259

tends that the district court erred in not making findings of fact and conclusions
of law pursuant to Rule 52(a) of the Federal Rules of Civil Procedure to allow
this court to review the decision. He also asserts that the court should have
vacated the sentences imposed for his three vacated conspiracy convictions
because it was without jurisdiction to impose them.
      Although the district court did not address its jurisdiction, we must con-
sider it, sua sponte if necessary. See EEOC v. Agro Distribution, LLC, 555 F.3d
462, 467 (5th Cir. 2009). Garcia was not entitled to relief through a motion for
a writ of error coram nobis, because he is still in custody. See United States v.
Esogbue, 357 F.3d 532, 534 (5th Cir. 2004). Because he is challenging his federal
sentence, the district court should have construed his motion as a 28 U.S.C.
§ 2255 motion. See Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000). That
court lacked jurisdiction to do so, however, because Garcia had previously filed
a § 2255 motion, and this court had not authorized the filing of a successive
§ 2255 motion. See Hooker v. Sivley, 187 F.3d 680, 681-82 (5th Cir. 1999); United
States v. Harris, 388 F. App’x 385, 386 (5th Cir. 2010); 28 U.S.C. § 2244(b)(3)(A).
Garcia’s appeal is “from the denial of a meaningless, unauthorized motion.” See
United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994) (per curiam).
      Therefore, the judgment is VACATED, and a judgment of dismissal for
want of jurisdiction is RENDERED. Garcia’s motion to remand for findings of
fact and conclusions of law is DENIED.




                                        2